Name: Commission Implementing Regulation (EU) NoÃ 437/2013 of 8Ã May 2013 amending Regulation (EC) NoÃ 798/2008 as regards the entry for Mexico in the list of third countries, territories, zones or compartments from which certain commodities may be imported into or transit through the Union Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  agricultural activity;  America;  international trade;  foodstuff;  trade;  agricultural policy
 Date Published: nan

 14.5.2013 EN Official Journal of the European Union L 129/25 COMMISSION IMPLEMENTING REGULATION (EU) No 437/2013 of 8 May 2013 amending Regulation (EC) No 798/2008 as regards the entry for Mexico in the list of third countries, territories, zones or compartments from which certain commodities may be imported into or transit through the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8 and point 4 of Article 8 thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (2) provides that the commodities covered by it are only to be imported into and transited through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI) and the requirements for the veterinary certification in that respect for commodities destined for importation into the Union. (3) Mexico is listed in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which specified pathogen-free eggs and egg products may be imported into the Union, provided that they are accompanied by the relevant certificate referred to in column 4 of the table in Part 1 of Annex I thereto. (4) In the case of egg products, the certificate referred to in column 4 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008 includes an animal health attestation that they come from an establishment which is free from HPAI. In addition, that attestation certifies either that there has been no outbreak of HPAI for at least the previous 30 days within a 10 km radius of that establishment or that the egg products were processed in accordance with one of the treatments set out in that certificate. (5) In 2012 several outbreaks of HPAI of the subtype H7N3 were confirmed in the State of Jalisco in Mexico, in an area with a high density of poultry holdings. Mexico applied a stamping-out policy and carried out emergency vaccination against avian influenza to control the outbreaks. (6) The latest HPAI outbreak of that epidemic was confirmed at the end of September 2012 and Mexico declared the outbreaks as eradicated in December 2012. (7) On 8 January 2013, Mexico notified the Commission of two HPAI outbreaks of the H7N3 subtype in poultry on its territory in the State of Aguascalientes. The disease has also spread to the States of Jalisco and Guanajuato. (8) In view of the confirmation of the HPAI outbreaks, the territory of Mexico may no longer be considered as free from that disease. (9) The recurrence of HPAI outbreaks raises concerns as to the effectiveness of the measures including vaccination applied in Mexico to control HPAI. (10) Imports of egg products processed in accordance with one of the treatments set out in the relevant certificate referred to in column 4 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008, originating in third countries, territories, zones or compartments that are not free from HPAI, are considered to pose a negligible risk for virus introduction into the Union. (11) However, given the rapid spread of the disease HPAI and the risk that the HPAI outbreaks may not be detected in time by the Mexican competent authority, imports into or transit through the Union of egg products from Mexico should be temporarily prohibited until satisfactory guarantees can be provided by that country. (12) Regulation (EC) No 798/2008 should therefore be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 226, 23.8.2008, p. 1. ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for Mexico is replaced by the following: MX-Mexico MX-0 Whole country SPF EP P2 17 May 2013